Exhibit 10.1


EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June 28, 2018 by and
among Liberty Global, Inc., a Delaware corporation (the “Company”) and Mr.
Enrique Rodriguez (the “Executive”) (the Company and the Executive collectively,
the “Parties”).
WHEREAS, the Company desires to employ the Executive as Executive Vice President
and Chief Technology Officer; and
WHEREAS, the Parties desire to enter into this Agreement to secure the
Executive’s employment during the term hereof, on the terms and conditions set
forth herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:
Article I
DEFINITIONS
Section 1.1    Defined Terms. As used in this Agreement, the following terms
have the following meanings:
“Board” means the Board of Directors of the Parent.
“Cause” shall mean a determination in good faith by the Company that the
Executive (a) has engaged in gross negligence, gross incompetence or willful
misconduct in the performance of the Executive’s duties with respect to the
Parent, the Company or any of their subsidiaries, (b) has refused without proper
legal reason to perform the Executive’s duties and responsibilities to the
Company or any of its subsidiaries, (c) has materially breached any provision of
this Agreement or any material written agreement or corporate policy or code of
conduct established by the Parent, the Company or any of their subsidiaries (and
as may be amended from time to time), (d) has engaged in conduct that is
materially injurious to the Parent, the Company or any of their subsidiaries,
(e) has disclosed without specific authorization from the Company material
Confidential Information, (f) has committed an act of theft, fraud,
embezzlement, misappropriation or breach of a fiduciary duty to the Parent, the
Company or any of their subsidiaries, (g) has been indicted for a crime
involving fraud, dishonesty or moral turpitude or any felony (or a crime of
similar import in a jurisdiction outside the U.S.), or (h) has, directly or
indirectly (through a failure to put in place and enforce appropriate compliance
controls and procedures), violated, or there appears to be, after due inquiry, a
reasonable basis to conclude that the Executive has violated, the Foreign
Corrupt Practices Act, the UK Bribery Act, and/or other similar applicable laws,
in any material respect.
“Class A Shares” means the Parent’s Class A shares.
“Class C Shares” means the Parent’s Class C shares.
“Code” means the Internal Revenue Code of 1986, as amended.


1

--------------------------------------------------------------------------------

Exhibit 10.1


“Company Entity” means the Parent, the Company and/or any of their subsidiaries
or other affiliates.
“Compensation Committee” means the Compensation Committee of the Board.
“Date of Termination” shall mean the date specified in the Notice of Termination
relating to termination of the Executive’s employment with the Company;
provided, that the Company may require an earlier Date of Termination than the
date specified by the Executive in a Notice of Termination delivered pursuant to
Section 4.2.
“Disability” shall mean that the Executive meets the requirements for disability
benefits under the Company’s long-term disability plan.
“Good Reason” shall mean any of the following events that occur without the
Executive’s prior written consent: (a) the assignment to the Executive of any
duties materially inconsistent with the Executive’s position, authority, duties
or responsibilities, or any other action by the Company that results in a
material diminution in the Executive’s authority, duties or responsibilities
(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith); (b) any material breach of this Agreement by the
Company; (c) a material reduction in Base Salary or material reduction in target
Annual Bonus under Article III, as each may be increased from time to time; or
(d) relocation of Executive’s principal place of employment from the Company’s
headquarters, including the Greater London, Amsterdam or Denver metropolitan
area.
In order for a termination to be considered for “Good Reason,” (i) the Executive
must provide written notice to the Company of the existence of the condition(s)
the Executive claims constitutes Good Reason within 30 days of the initial
existence, or if later, the Executive’s actual good faith knowledge of the
condition(s), (ii) the Company shall have 30 days after such notice is given
(the “Cure Period”) during which to remedy the condition(s) to the extent that
such condition(s) is reasonably curable, and, if not so cured, (iii) the
Executive must actually terminate employment within 30 days of the expiration of
the Cure Period.
“Grant Award Agreements” means collectively and individually any one of the
equity grant agreements in the form established by the Company or the Parent, as
the case may be, awarding equity grants to senior management personnel,
including the Executive.
“Incentive Plan” means the Liberty Global 2014 Incentive Plan, as may be amended
from time to time, or a successor plan.
“Notice of Termination” shall mean a written notice delivered by the Company or
the Executive to the other party in accordance with Section 8.9 indicating the
specific termination provision in this Agreement relied upon for termination of
the Executive’s employment and the Date of Termination that sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.
“Parent” means Liberty Global plc, a company organized under the laws of England
& Wales.


2

--------------------------------------------------------------------------------

Exhibit 10.1


“Secondment Agreement” means the Secondment Agreement between the Executive and
Liberty Global Technology Limited, an England & Wales company, dated as of the
date hereof, to be executed on or about the Start Date substantially in the form
previously provided to the Executive, as may be amended from time to time.
“Start Date”    means the effective date of employment, as may be agreed between
the Executive and the Company, which shall be no later than August 1, 2018.
Section 1.2    Other Interpretive Provisions.
(a)    Capitalized terms are used as defined in this Agreement, unless otherwise
indicated.
(b)    The name assigned to this Agreement and headings and captions of the
sections, paragraphs, subparagraphs, clauses and subclauses of this Agreement
are for convenience of reference only and shall not in any way affect the
meaning or interpretation of any of the provisions hereof. Words of inclusion
shall not be construed as terms of limitation herein, so that references to
“include,” “includes” and “including” shall not be limiting and shall be
regarded as references to non‑exclusive and non‑characterizing illustrations.
Any reference to a Section of the Code shall be deemed to include any successor
to such Section.
ARTICLE II    
EMPLOYMENT & DUTIES
Section 2.1    Title and Location. The Company will employ the Executive, and
the Executive agrees to serve as Executive Vice President and Chief Technology
Officer of the Company and of the Parent, on the terms and conditions
hereinafter set forth, with the location of employment to be principally Denver,
Colorado, with an initial secondment to London, England.
Section 2.2    Employment Term. The Executive’s employment by the Company
pursuant to this Agreement will commence on the Start Date and will continue
until terminated pursuant to Article IV.
Section 2.3    Duties; Other Interests.
(a)    Reporting. The Executive shall report directly to the President and CEO
of the Parent (the “CEO”).
(b)    Duties. The Executive agrees to serve in the positions referred to in
Section 2.1 and to perform diligently, faithfully and to the best of the
Executive’s abilities the usual and customary duties and services appertaining
to such positions, as well as such additional duties and services appropriate to
such positions which the Parent, the Company and the Executive mutually may
agree upon from time to time or which the CEO may lawfully direct. The
Executive’s employment shall also be subject to the policies maintained and
established by the Parent and/or the Company that are of general applicability
to the


3

--------------------------------------------------------------------------------

Exhibit 10.1


Parent’s and/or the Company’s employees, as such policies may be amended from
time to time, including without limitation all relevant Codes of Conduct.
(c)    Business Time. As provided in Section 6.1, the Executive will, while
employed, devote substantially all of the Executive’s business time and
attention to the Executive’s duties and responsibilities for the Parent and the
Company. Notwithstanding the foregoing, the Executive may engage in personal
business and non-profit activities that in no manner conflict with his ability
to fulfill his duties to the Parent and the Company.
(d)    Fiduciary Duties. The Executive acknowledges and agrees that the
Executive owes a fiduciary duty of loyalty, fidelity and allegiance to act in
the best interests of the Parent and the Company and to do no act that would
materially injure the business, interests, or reputation of the Parent and the
Company or any of their affiliates. In keeping with these duties, the Executive
shall make full disclosure to the Parent of all business opportunities
pertaining to the Parent’s and the Company’s business and shall not appropriate
for the Executive’s own benefit business opportunities concerning the subject
matter of the fiduciary relationship.
ARTICLE III    
COMPENSATION & BENEFITS
Section 3.1    Compensation.
(a)    Base Salary. During the Employment Period, the Company shall pay the
Executive a base salary (the “Base Salary”), to be paid on the same payroll
cycle as other U.S.‑based executive officers of the Company, at an annual rate
of $1 million dollars ($1,000,000). The Base Salary will be reviewed annually
and may be adjusted upward (but not downward) by the CEO and the Compensation
Committee in its discretion.
(b)    Annual Bonus. For each calendar year ending during the Employment Period
beginning with calendar year 2018, the Executive will be eligible to earn an
“Annual Bonus,” provided that the Executive remains employed with a Company
Entity through the payment date for such Annual Bonus (except as otherwise
provided herein). The Executive’s target Annual Bonus opportunity for calendar
year 2018 is $2.5 million dollars ($2,500,000), subject to proration for the
amount of the calendar year in which the Executive is employed. The target
Annual Bonus will be reviewed annually and for calendar years after 2018 may be
adjusted by the Compensation Committee in its discretion. No portion of the
Annual Bonus is guaranteed. The Annual Bonus shall be subject to the terms and
conditions established by the Compensation Committee with respect to the
Parent’s annual incentive program, including any recoupment provision, and shall
be paid in the calendar year following the year of performance in the same
manner as for other U.S. employees.
(c)    Annual Equity Awards. The Executive shall be granted annual equity awards
under the terms of the Incentive Plan and the implementing award agreements in
each calendar year during the Employment Period, conditioned upon the Executive
being employed by a Company Entity on the applicable grant date (the “Annual
Equity Grant”).


4

--------------------------------------------------------------------------------

Exhibit 10.1


For calendar year 2018, the Annual Equity Grant shall have a target equity value
of $5 million dollars ($5,000,000) (the “Annual Grant Value”). The target Annual
Grant Value will be reviewed annually and may be adjusted by the Compensation
Committee in its sole discretion. The Annual Equity Grant shall be granted in
the form, at the same time and on otherwise substantially the same terms and
conditions as annual equity grants are made to the Parent’s other senior
executive officers (pursuant to a grant award agreement in respect thereof to be
established by the Parent).
(d)    Sign-on Bonus. Subject to the provisions of this Section 3.1(d), the
Executive shall be entitled to the following cash and equity benefits (the
benefits in Section 3.1(d)(i) and Section 3.1(d)(ii) collectively, the “Sign-on
Bonus”):
(i)    The Company will pay to the Executive a one-time sign-on bonus in the
amount of $1.5 million dollars ($1,500,000) on the first payroll date following
the start date (the “Cash Sign-on Bonus”). The Cash Sign-on Bonus will be paid
in accordance with regular payroll for employees of the Company (including
without limitation, payroll tax, other tax withholding and other allowances) on
the regular payroll date for employees of the Company next following such date.
In the event that the employment of the Executive is terminated for Cause by the
Company or for any reason by the Executive (including without limitation by
death or disability) at any time prior to July 1, 2019, within sixty (60) days
of the termination date, the Executive will reimburse the Company for the Cash
Sign-on Bonus in full, which may be effected through reduction in severance, if
any, or other offset against sums owing.
(ii)    The Company will grant to the Executive an award of restricted share
units with respect to such number of Class A Shares and Class C Shares [based
upon an aggregate value to be equal to $2.5 million as of the start date] (the
“Equity Sign-on Bonus”) in a ratio of 1:2, Class A : Class C. The Equity Sign-on
Bonus shall vest in full on the one-year anniversary of the Start Date, subject
to the Executive’s continuous employment with the Company through such date.
The number of shares granted shall be determined by the Company using the
average market closing prices of the Class A Shares and the Class C Shares
(respectively) for the ten (10) trading days ending two (2) trading days prior
to the Start Date.
(iii)    The Sign-on Bonus is intended to recompense the Executive for cash and
equity make-whole compensation specified in the November 5, 2017 offer letter to
him by his employer immediately prior to this Agreement, which he is foregoing
as a result of entering into this Agreement (the “Make-Whole Compensation
Amount”). In the event that the settlement arrangements with such employer for
his voluntary termination do in fact provide for payments of, or forgiveness of
recoupment of, all or a portion of the Make-Whole Compensation to the Executive
notwithstanding the termination, the Executive agrees to notify the Company with
the details of such payments or forgiveness of recoupment and the Equity Sign-On


5

--------------------------------------------------------------------------------

Exhibit 10.1


Bonus will be retroactively adjusted downward in an equal amount to reflect the
receipt of the Make-Whole Compensation through offset or repayment by the
Executive to the Company, provided that in no event will the downward adjustment
exceed $2.4 million, leaving the Executive with a minimum of $100,000 of Equity
Sign-on Bonus. The Cash Sign-on Bonus is not subject to any adjustment.
Section 3.2    Withholding. The Company and the Parent will have the right to
withhold from payments otherwise due and owing to the Executive, an amount
sufficient to satisfy any federal, state, and/or local income and payroll taxes
(and any UK or foreign taxes), any amount required to be deducted under any
employee benefit plan in which the Executive participates or as required to
satisfy any valid lien or court order.
Section 3.3    Employee Benefits. During the Employment Period, the Executive
shall have the opportunity to participate in all U.S.‑based employee benefit
plans and arrangements sponsored or maintained by the Company for the benefit of
its senior executive group based in Denver, including without limitation, all
group insurance plans (term life, medical and disability) and retirement plans,
subject to the terms and conditions of such plans. The Executive shall be
entitled to vacation leave that is consistent with the vacation policy for
U.S.‑based senior executive personnel in Denver.
Section 3.4    Re-location Expenses. The Company will provide re-location
benefits to the Executive in accordance with its mobility policy for U.S. based
senior executives as in effect on the date hereof.
Section 3.5    Business Expenses. The Executive shall be reimbursed for all
reasonable expenses incurred by the Executive in the discharge of the
Executive’s duties, subject to and in accordance with the Company’s practices
and policies for its senior executives.
ARTICLE IV    
TERMINATION


6

--------------------------------------------------------------------------------

Exhibit 10.1


Section 4.1    Company’s Right to Terminate. This is an at-will employment
agreement. The Company may terminate the Executive’s employment under this
Agreement with or without Cause at any time by providing the Executive with a
Notice of Termination, which in the case of a termination without Cause shall
have an effective date not less than thirty (30) days after delivery of such
Notice of Termination.
Section 4.2    The Executive’s Right to Terminate. The Executive may terminate
the Executive’s employment under this Agreement for any reason whatsoever, by
providing the Company with a Notice of Termination, with an effective date not
less than ninety (90) days after delivery of such Notice of Termination, unless
such termination is effected with Good Reason, in which case the notice shall
comply with the timing specified in the definition of Good Reason.
Section 4.3    Death; Disability. If not terminated earlier, the Executive’s
employment under this Agreement shall terminate upon the date of the Executive’s
death during his employment or upon the date specified in a Notice of
Termination upon the Executive’s Disability.
Section 4.4    Deemed Resignations. Unless otherwise agreed by the Parent and
the Company in writing prior to the termination of the Executive’s employment,
any termination of the Executive’s employment will constitute an automatic
resignation of the Executive as an officer, board member or any other position
with the Parent, the Company or any of their affiliates. The Executive agrees to
execute and deliver all documents reasonably requested by the Parent in
connection therewith.
ARTICLE V    
EFFECT OF TERMINATION OF EMPLOYMENT ON COMPENSATION
Section 5.1    Effect of Termination of Employment on Compensation.
(a)    Benefit Obligation and Accrued Obligation Defined. For purposes of this
Agreement, payment of the “Benefit Obligation” shall mean payment by the Company
to the Executive (or the Executive’s designated beneficiary or legal
representative, as applicable), in accordance with the terms of this Agreement
or the applicable plan document, of all vested benefits to which he is entitled
under the terms of the employee benefit plans and compensation arrangements in
which the Executive is a participant as of the Date of Termination. “Accrued
Obligation” means the sum of (1) the Executive’s Base Salary through the Date of
Termination and (2) any incurred but unreimbursed expenses for which the
Executive is entitled to reimbursement in accordance with Company policies, in
each case, to the extent not theretofore paid.
(b)    Termination by the Company without Cause; Termination by the Executive
with Good Reason; Disability. Subject to Section 5.1(e), if the Executive’s
employment is terminated involuntarily by the Company without Cause, by the
Company due to Disability, or voluntarily by the Executive with Good Reason, the
Company shall pay or provide to the Executive (or the Executive’s guardian, if
applicable):


7

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    The Accrued Obligation within thirty (30) days following the Date of
Termination or such earlier date as may be required by applicable law;
(ii)    The Benefit Obligation at the times specified in and in accordance with
the terms of the applicable employee benefit plans and compensation
arrangements;
(iii)    If the Executive is employed for at least nine (9) months of a calendar
year, a pro-rated Annual Bonus for the year in which the Date of Termination
occurs based on actual performance results as determined by the Compensation
Committee, multiplied by a fraction, the numerator of which shall be the number
of days of the Executive’s actual employment in the year in which the Date of
Termination occurs and the denominator of which shall be the total number of
days in the year in which the Date of Termination occurs, which amount shall be
paid at the time that bonuses for such year are otherwise paid to the Company’s
active executives; provided that if at any time the Compensation Committee of
the Parent adopts a different policy for similarly situated U.S. senior
executives regarding such terminations during a calendar year, such policy shall
apply; provided further, that for calendar year 2018, a pro-rated Annual Bonus
from the Effective Date shall apply. (Any individual performance rating will be
at the discretion of the CEO.)
(iv)    Severance equal to one (1) times the Executive’s annual Base Salary at
the rate in effect on the Date of Termination, which shall be paid in equal
installments over a twelve- (12-) month period commencing on the sixtieth (60th)
day following the Date of Termination in accordance with the Company's standard
payroll cycle; provided, however, that if the Executive’s termination is due to
Disability, the total amount payable pursuant to this Section 5.1(b)(iv) shall
be reduced by the total amount of all disability benefits payable to the
Executive pursuant to employee benefit plans of any Company Entity during the
period of such installment payments; and
(v)    During the period beginning on the Date of Termination and ending on the
earlier of (A) the date that is twelve (12) months after the Date of Termination
or (B) such date that the Executive obtains similar coverage from a subsequent
employer, the Executive and the Executive’s spouse and eligible dependents, as
the case may be, shall be entitled to continue participation in all welfare
benefit plans, practices, policies and programs in which the Executive and the
Executive’s spouse and eligible dependents participate in immediately prior to
the Date of Termination at a cost to the Executive no greater than that of
active senior executive employees of the Company.
(c)    Death. Subject to Section 5.1(e), if the Executive’s employment is
terminated due to the Executive’s death, the Company shall pay or provide to the
Executive’s estate:


8

--------------------------------------------------------------------------------

Exhibit 10.1


(i)    The Accrued Obligation within thirty (30) days following the Date of
Termination or such earlier date as may be required by applicable law;
(ii)    The Benefit Obligation at the times specified in and in accordance with
the terms of the applicable employee benefit plans and compensation
arrangements;
(iii)    A pro-rated Annual Bonus for the year in which the Date of Termination
occurs based on actual performance results as determined by the Compensation
Committee, multiplied by a fraction, the numerator of which shall be the number
of days of the Executive’s actual employment in the year in which the Date of
Termination occurs and the denominator of which shall be the total number of
days in the year in which the Date of Termination occurs, which amount (if any)
shall be paid at the time that bonuses for such year are otherwise paid to the
Company’s active executives (any individual performance rating will be at the
discretion of the CEO); and
(iv)    Severance equal to one times the Executive’s annual Base Salary at the
rate in effect on the Date of Termination, which shall be paid in equal
installments over a twelve- (12-) month period commencing on the sixtieth (60th)
day following the Date of Termination in accordance with the Company’s standard
payroll cycle.
(d)    Other Terminations. If, during the Employment Period, the Executive’s
employment is terminated for any reason other than those specified in Section
5.1(b) or 5.1(c), the Executive shall be entitled only to the Accrued
Obligation, payable within thirty (30) days following the Date of Termination or
such earlier date as may be required by applicable law, and the Benefit
Obligation, payable or due at the times specified in and in accordance with the
terms of the applicable employee benefit plans and compensation arrangements,
and the Executive shall not be entitled to any other amounts under this
Agreement.
(e)    Release of Claims. Notwithstanding any provision herein to the contrary,
if the Executive has not delivered to the Company an executed release,
substantially in the form attached as Exhibit A (the “Release”), which shall
effectuate a full and complete release of claims against the Company and its
affiliates, officers and directors and acknowledge the applicability of
continuing covenants under this Agreement, on or before the fiftieth (50th) day
after the Date of Termination, or if the Executive revokes such executed Release
prior to the sixtieth (60th) day after the Date of Termination, the Executive
(or the Executive’s estate or guardian, as applicable) shall forfeit all of the
payments and benefits described in Sections 5.1(b)(iii) through (v) and Section
5.1(c)(iii) through (iv).
(f)    Cash Sign-on Bonus Reimbursement. The provisions of Section 3.1(d)(i)
shall apply to any termination payment under this Article V, other than a
termination Without Cause or for death or Disability.


9

--------------------------------------------------------------------------------

Exhibit 10.1


ARTICLE VI    
RESTRICTIVE COVENANTS
Section 6.1    Exclusive Services. Except as permitted in accordance with
Section 2.3(c), the Executive shall during the Employment Period, except during
vacation periods, periods of illness and the like, devote substantially all of
the Executive’s business time and attention to the Executive’s duties and
responsibilities for the Parent and the Company. During the Executive’s
employment with any Company Entity, the Executive shall not engage in any other
business activity that would materially interfere with the Executive’s
responsibilities or the performance of the Executive’s duties under this
Agreement, provided that, (i) with the consent of the CEO, the Executive may sit
on the boards of directors of other entities (and earn compensation relating to
such service as a director); (ii) with prior disclosure to the Parent’s General
Counsel, the Executive may engage in civic and charitable activities and (iii)
the Executive may manage personal investments and affairs, in each case so long
as such other activities do not materially interfere with the performance of the
Executive’s duties hereunder. If the Executive serves on the board of directors
or advisory board or similar body of any entity at the direction of the Parent
or the Company, any compensation of the Executive for such service shall be paid
to a Company Entity unless otherwise determined by the CEO and the Parent’s
General Counsel.
Section 6.2    Non‑Solicitation, Non‑Interference and Non‑Competition. As a
means to protect the Company Entities’ legitimate business interests including
protection of the “Confidential Information” (as defined in Section 6.3(a)) of
any Company Entity (the Executive hereby agreeing and acknowledging that the
activities prohibited by this Article VI would necessarily involve the use of
Confidential Information), during the “Restricted Period” (as defined below),
the Executive shall not, directly, indirectly or as an agent on behalf of any
person, firm, partnership, corporation or other entity:
(a)    solicit for employment, consulting or any other provision of services or
hire any person who is a full‑time or part‑time employee of (or in the preceding
six (6) months was employed by) any Company Entity or an individual performing,
on average, twenty or more hours per week of personal services as an independent
contractor to any Company Entity. This includes, without limitation, inducing or
attempting to induce, or influencing or attempting to influence, any such person
to terminate his or her employment or performance of services with or for any
Company Entity; or
(b)    (x) solicit or encourage any person or entity who is or, within the prior
six (6) months, was a customer, producer, advertiser, distributor or supplier of
any Company Entity during the Employment Period to discontinue such person’s or
entity’s business relationship with the Company Entity; or (y) discourage any
prospective customer, producer, advertiser, distributor or supplier of any
Company Entity from becoming a customer, producer, advertiser, distributor or
supplier of the Company Entity; or
(c)    hold any interest in (whether as owner, investor, shareholder, lender or
otherwise) or perform any services for (whether as employee, consultant,
advisor, director or otherwise), including the service of providing advice for,
a Competitive Business. For the purposes of this Agreement, a “Competitive
Business” shall be any entity that directly


10

--------------------------------------------------------------------------------

Exhibit 10.1


or through subsidiaries in which it has a controlling interest operates a cable,
satellite or broadband communications system that is in direct competition with
the Parent or the Company.
(d)    The “Restricted Period” shall begin on the Effective Date and shall
expire on the first anniversary of the Executive’s termination of employment
with all Company Entities.
(e)    Notwithstanding Section 6.2(c) above, the Executive may own, directly or
indirectly, an aggregate of not more than five percent (5%) of the outstanding
shares or other equity interest in any entity that engages in a Competitive
Business, so long as such ownership therein is solely as a passive investor and
does not include the performance of any services (as director, employee,
consultant, advisor or otherwise) to such entity.
Section 6.3    Confidential Information.
(a)    No Disclosure. The Executive shall not, at any time (whether during or
after the employment period) (x) retain or use for the benefit, purposes or
account of himself or any other person or entity, or (y) disclose, divulge,
reveal, communicate, share, transfer or provide access to any person or entity
outside any Company Entity (other than the Parent, its shareholders, directors,
officers, managers, employees, agents, counsel, investment advisers or
representatives in the normal course of the performance of their duties), any
non‑public, proprietary or confidential information (including trade secrets,
know‑how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approval) concerning the past, current or future
business, activities and operations of any Company Entities and/or any third
party that has disclosed or provided any of same to any Company Entity on a
confidential basis (“Confidential Information”) without the prior authorization
of the Board. Confidential Information shall not include any information that is
(A) generally known to the industry or the public other than as a result of the
Executive’s breach of this Agreement; (B) is or was available to the Executive
on a non‑confidential basis prior to its disclosure to the Executive by any
Company Entity, or (C) made available to the Executive by a third party who, to
the best of the Executive’s knowledge, is or was not bound by a confidentiality
agreement with (or other confidentiality obligation to) any Company Entity or
another person or entity. The Executive shall handle Confidential Information in
accordance with the applicable federal securities laws.
(b)    Permitted Disclosures. Notwithstanding the provisions of the immediately
preceding clause (i), nothing in this Agreement shall preclude the Executive
from (x) using any Confidential Information in any manner reasonably connected
to the conduct of the business of any Company Entity; or (y) disclosing the
Confidential Information to the extent required by applicable law, rule or
regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil


11

--------------------------------------------------------------------------------

Exhibit 10.1


investigative demand or similar process to which the Executive is subject).
Nothing contained herein shall prevent the use in any formal dispute resolution
proceeding (subject, to the extent possible, to a protective order) of
Confidential Information in connection with the assertion or defense of any
claim, charge or other dispute by or against any Company Entity or the
Executive. Notwithstanding the foregoing, nothing in this Agreement prohibits or
restricts the Executive from reporting possible violations of law to any
governmental authority or making other disclosures that are protected under
whistleblower provisions of applicable law, and the Parties acknowledge and
agree that the Executive does not need the prior authorization of any Company
Entity to make any such reports or disclosures and the Executive is not required
to notify any Company Entity that the Executive has made such reports or
disclosures. However, to the maximum extent permitted by law, the Executive
agrees that if such an administrative claim is made, the Executive shall not be
entitled to recover any individual monetary relief or other individual remedies
from any Company Entity; provided, however, that nothing herein limits the
Executive’s right to receive an award for information provided to any federal,
state or local government agency.
(c)    Return All Materials. Upon termination of the Executive’s employment for
any reason, the Executive shall (x) cease and not thereafter commence use of any
Confidential Information or intellectual property (including any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by any Company Entity, (y) immediately
destroy, delete, or return to the Parent (at the Parent’s option) all originals
and copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in the Executive’s possession or control
(including any of the foregoing stored or located in the Executive’s office,
home, smartphone, laptop or other computer, whether or not such computer is
property of any Company Entity) that contain Confidential Information or
otherwise relate to the business of any Company Entity, except that the
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Parent regarding the delivery or destruction of any
other Confidential Information of which the Executive is or becomes aware;
provided that nothing in this Agreement or elsewhere shall prevent the Executive
from retaining and utilizing: documents relating to personal benefits,
entitlements and obligations; documents relating to personal tax obligations;
desk calendar, rolodex, and the like; and such other records and documents as
may reasonably be approved by the Parent.
Section 6.4    Reasonableness of Covenants. The Executive acknowledges and
agrees that the services to be provided by the Executive under this Agreement
are of a special, unique and extraordinary nature. The Executive further
acknowledges and agrees that the restrictions contained in this Article VI are
necessary to prevent the use and disclosure of Confidential Information and to
protect other legitimate business interests of the Company Entities. The
Executive acknowledges that all of the restrictions in this Article VI are
reasonable in all respects, including duration, territory and scope of activity.
The Executive agrees that the restrictions contained in this Article VI shall be
construed as separate agreements independent of any other provision of this
Agreement or any other agreement between the Executive and any Company Entity.
The Executive agrees that the existence of any claim or cause of action by the
Executive against any Company Entity, whether


12

--------------------------------------------------------------------------------

Exhibit 10.1


predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Parent or the Company of the covenants and restrictions in
this Article VI. The Executive agrees that the restrictive covenants contained
in this Article VI are a material part of the Executive’s obligations under this
Agreement for which the Parent and the Company have agreed to compensate the
Executive as provided in this Agreement. The Restricted Period referenced above
shall be tolled on a day‑for‑day basis for each day during which the Executive
violates the provisions of the subparagraphs above in any respect, so that the
Executive is restricted from engaging in the activities prohibited by the
subparagraphs for the full period.
Section 6.5    Works Made for Hire.
(a)    General. The Executive recognizes and agrees that all original works of
authorship, and all inventions, discoveries, improvements and other results of
creative thinking or discovery by the Executive during the Employment Period,
whether the result of individual efforts or in acts in concert with others,
arising in the scope of the Executive’s employment, utilizing in any way any of
the Confidential Information or property of any Company Entity, or otherwise
relating to the business of any Company Entity, are and shall be “works made for
hire” within the meaning of the United States copyright laws, to the extent
applicable thereto, and in all events shall be the sole and exclusive property
of a Company Entity (collectively, the “Created Works”). Without limiting the
generality of the foregoing, the Created Works shall include all computer
software, written materials, business processes, compilations, programs,
improvements, inventions, notes, copyrightable works made, fixed, conceived, or
acquired by the Executive in the scope of the Executive’s employment, utilizing
in any way any of the Confidential Information, or otherwise relating to the
business of any Company Entity. No part of the definition of Created Works is
intended to exclude the Created Works from being included among the items
constituting Confidential Information.
(b)    Assignment of Created Works. The Executive hereby fully assigns to the
Parent or its designee all of the Executive’s right, title and interest in and
to the Created Works and all aspects thereof, including without limitation all
rights to renewals, extensions, causes of action, reproduce, prepare derivative
works, distribute, display, perform, transfer, make, use and sell. The Executive
will, from time to time during the Employment Period and thereafter, and at any
time upon the request of the Parent or its designee, execute and deliver any
documents, agreements, certificates or other instruments affirming, giving
effect to or otherwise perfecting the Parent’s or its designee’s rights in the
Created Works and will provide such cooperation as the Parent or its designee
shall reasonably request in connection with the protection, exploitation or
perfection of its rights therein anywhere in the world.
(c)    Power of Attorney. If the Parent or its designee is unable, after
reasonable effort, to secure the Executive’s signature on any application for
patent, copyright, trademark or other analogous registration or other documents
regarding any legal protection relating to a Created Work, whether because of
the Executive’s physical or mental incapacity or for any other reason
whatsoever, the Executive hereby irrevocably designates and appoints the Parent
and its duly authorized designees, officers and agents as the Executive’s agent
and


13

--------------------------------------------------------------------------------

Exhibit 10.1


attorney‑in‑fact, to act for and in the Executive’s behalf and stead to execute
and file any such application or applications or other documents and to do all
other lawfully permitted acts to further the prosecution and issuance of patent,
copyright or trademark registrations or any other legal protection thereon with
the same legal force and effect as if executed by the Executive.
(d)    Disclosure of Created Works. The Executive will promptly and without
reservation fully disclose any Created Works to the Parent or its designee both
during the Employment Period and thereafter.
Section 6.6    Intangible Property. The Executive will not at any time during or
after the Employment Period have or claim any right, title or interest in any
trade name, trademark, or copyright belonging to or used by any Company Entity,
it being the intention of the Parties that the Executive shall, and hereby does,
recognize that the Company Entities now have and shall hereafter have and retain
the sole and exclusive rights in any and all such trade names, trademarks and
copyrights. The Executive shall cooperate fully with any Company Entity during
the Employment Period and thereafter in the securing of trade name, patent,
trademark or copyright protection or other similar rights in the United States
and in foreign countries and shall give evidence and testimony and execute and
deliver to the Company Entity all papers reasonably requested by it in
connection therewith; provided, however that the Company shall reimburse the
Executive for reasonable expenses related thereto.
ARTICLE VII    
OTHER COVENANTS
Section 7.1    409A Limitations. To the extent that any payment to the Executive
constitutes a “deferral of compensation” subject to Section 409A of the Code (a
“409A Payment”), and such payment is triggered by the Executive’s termination of
employment for any reason other than death, then such 409A Payment shall not
commence unless and until the Executive has experienced a “separation from
service,” as defined in Treasury Regulation 1.409A‑1(h) (“Separation from
Service”). Furthermore, if on the date of the Executive’s Separation from
Service, the Executive is a “specified employee,” as such term is defined in
Treas. Reg. Section 1.409A‑1(i), as determined from time to time by the Company,
then such 409A Payment shall be made to the Executive on the earlier of (i) the
date that is six (6) months after the Executive’s Separation from Service; or
(ii) the date of the Executive’s death. The 409A Payments under this Agreement
that would otherwise be made during such period shall be aggregated and paid in
one (1) lump sum, without interest, on the first business day following the end
of the six (6) month period or following the date of the Executive’s death,
whichever is earlier, and the balance of the 409A Payments, if any, shall be
paid in accordance with the applicable payment schedule provided in this
Agreement. The intent of the parties hereto is that payments and benefits under
this Agreement comply with or be exempt from Section 409A of the Code and the
regulations and guidance promulgated thereunder. Accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom. Whenever a payment under this Agreement specifies
a payment period with reference to a number of days (e.g., “paid within sixty
(60) days”) following the Executive’s termination of employment, such payment
shall commence following the Executive’s Separation


14

--------------------------------------------------------------------------------

Exhibit 10.1


from Service and the actual date of payment within the specified period shall be
within the sole discretion of the Company. With respect to reimbursements
(whether such reimbursements are for business expenses or, to the extent
permitted under the Company’s policies, other expenses) and/or in‑kind benefits,
in each case, that constitute deferred compensation subject to Section 409A of
the Code, each of the following shall apply: (x) no reimbursement of expenses
incurred by the Executive during any taxable year shall be made after the last
day of the following taxable year of the Executive; (y) the amount of expenses
eligible for reimbursement, or in‑kind benefits provided, during a taxable year
of the Executive shall not affect the expenses eligible for reimbursement, or
in‑kind benefits to be provided, to the Executive in any other taxable year; and
(z) the right to reimbursement of such expenses or in‑kind benefits shall not be
subject to liquidation or exchange for another benefit.
Section 7.2    280G Matters.
(a)    Gross‑Up Waiver. The Executive hereby acknowledges and agrees that he
shall have no rights to any additional payments intended to make the Executive
whole for any taxes relating to “parachute payments” (as defined in Section 280G
of the Code), including without limitation excise taxes imposed by Section 4999
of the Code and any related federal, state or local taxes (including without
limitation any interest or penalties imposed with respect to such taxes) under
any plans, agreements or arrangements, including the Grant Award Agreements by
and between the Executive and the Parent and/or the Company.
(b)    Potential Reduction in Payments. The following shall apply with respect
to all plans, agreements and arrangements applicable to the Executive and shall
supersede any provisions in such plans, agreements or arrangements relating to
the reduction of payments or benefits in connection with Section 280G and
Section 4999 of the Code.
(i)    Notwithstanding any provision of this Agreement, if any portion of the
payments or benefits under this Agreement, or under any other agreement with the
Executive or plan of the Company or its affiliates (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment” and would, but for
this Section 7.2, result in the imposition on the Executive of an excise tax
under Section 4999 of the Code (the “Excise Tax”), then the Total Payments to be
made to the Executive shall either be (i) delivered in full, or (ii) delivered
in such reduced amount in the manner determined in accordance with Section
7.2(b)(ii) so that no portion of such Total Payments would be subject to the
Excise Tax, whichever of the foregoing clauses (i) or (ii) results in the
receipt by the Executive of the greatest benefit on an after-tax basis (taking
into account the applicable federal, state and local income taxes and the Excise
Tax). The determinations with respect to this Section 7.2(b) shall be made by an
independent auditor (the “Auditor”) paid by the Company. The Auditor shall be a
nationally recognized certified public accounting firm or other professional
organization that is a certified public accounting firm recognized as an expert
in determinations and calculations for purposes of


15

--------------------------------------------------------------------------------

Exhibit 10.1


Section 280G of the Code that is selected by the Parent or the Company for
purposes of making the applicable determinations hereunder.
(ii)    If the Auditor determines that payments or benefits included in the
Total Payments shall be reduced or eliminated, such reduction or elimination
shall be accomplished by applying the following principles, in order: (1) the
payment or benefit with the higher ratio of the parachute payment value to
present economic value (determined using reasonable actuarial assumptions) shall
be reduced or eliminated before a payment or benefit with a lower ratio; (2) the
payment or benefit with the later possible payment date shall be reduced or
eliminated before a payment or benefit with an earlier payment date; and (3)
cash payments shall be reduced prior to non-cash benefits; provided that if the
foregoing order of reduction or elimination would violate Section 409А of the
Code, then the reduction shall be made pro rata among the payments or benefits
included in the Total Payments (on the basis of the relative present value of
the parachute payments).
(iii)    It is possible that after the determinations and selections made
pursuant to this Section 7.2, the Executive will receive Total Payments that
are, in the aggregate, either more or less than the amount provided under this
Section 7.2 (hereafter referred to as an “Excess Payment” or “Underpayment,”
respectively). If it is established, pursuant to a final determination of a
court or an Internal Revenue Service proceeding that has been finally and
conclusively resolved, that an Excess Payment has been made, then the Executive
shall promptly pay an amount equal to the Excess Payment to the Company (or the
Parent), together with interest on such amount at the applicable federal rate
(as defined in and under Section 1274(d) of the Code) from the date of the
Executive’s receipt of such Excess Payment until the date of such payment. In
the event that it is determined by the Auditor upon request by a Party that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to the Executive, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Executive had the provisions of this Section 7.2 not been applied until the date
of such payment.
(iv)    The Company agrees that, in connection with making determinations under
this Section 7.2, it shall instruct the Auditor to take into account the value
of any reasonable compensation for services to be rendered by the Executive in
connection with making determinations with respect to Section 280G and/or
Section 4999 of the Code, including the non‑competition provisions applicable to
the Executive under Article VI of this Agreement and any other non‑competition
provisions that may apply to the Executive, and the Company and the Parent agree
to fully cooperate in the valuation of any such services, including any
non‑competition provisions.
Section 7.3    Legal Fees. The Company agrees to pay as incurred (within thirty
(30) business days following the Company’s receipt of an invoice from counsel),
all reasonable legal


16

--------------------------------------------------------------------------------

Exhibit 10.1


fees and expenses that the Executive incurs in connection with the negotiation
and execution of this Agreement, but only up to a maximum amount of $20,000.
ARTICLE VIII    
MISCELLANEOUS


17

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.1    Waiver or Modification. Any waiver by either Party of a breach of
any provision of this Agreement shall not operate as, or to be, construed to be
a waiver of any other breach of such provision of this Agreement. The failure of
a Party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that Party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement. Neither this Agreement nor any part of it may be waived,
changed or terminated orally, and any waiver, amendment or modification must be
in writing and signed by each of the Parties.
Section 8.2    Successors and Assigns. The rights and obligations of the Company
under this Agreement shall be binding on and inure to the benefit of the
Company, its successors and permitted assigns. The rights and obligations of the
Executive under this Agreement shall be binding on and inure to the benefit of
the heirs and legal representatives of the Executive. The Company may assign
this Agreement to a successor in interest, including the purchaser of all or
substantially all of the assets of the Company, provided that the Company shall
remain liable hereunder unless the assignee purchased all or substantially all
of the assets of the Company. The Executive may not assign any of the
Executive’s duties under this Agreement.
Section 8.3    Mitigation/Offset. The Executive shall be under no obligation to
seek other employment or to otherwise mitigate the obligations of the Company
under this Agreement, and there shall be no offset against amounts or benefits
due to the Executive under this Agreement or otherwise on account of any claim
the Company or its affiliates may have against the Executive or any remuneration
or other benefit earned or received by the Executive after such termination.
Section 8.4    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall, when executed, be deemed to be an original
and all of which shall be deemed to be one and the same instrument; and all
signatures need not appear on any one Counterpart.
Section 8.5    Governing Law; Dispute Resolution. This Agreement will be
governed and construed and enforced in accordance with the laws of the State of
Colorado, without regard to its conflicts of law rules, which might result in
the application of laws of any other jurisdiction. Any dispute, controversy or
claim, whether based on contract, tort or statute, between the Parties arising
out of or relating to or in connection with this Agreement, or in any amendment,
modification hereof (including, without limitation, any dispute, controversy or
claim as to the validity, interpretation, enforceability or breach of this
Agreement or any amendment or modification hereof) will be resolved in the state
or federal courts located in the State of Colorado. The parties acknowledge that
venue in such courts is proper and that those courts possess personal
jurisdiction over them, to which the Parties’ consent. It is agreed that service
of process may be effectuated pursuant to Section 8.8 of this Agreement.
Section 8.6    Dispute Resolution. Any controversy or claim arising out of or
relating to this Agreement, other than claims entitling the claimant to
injunctive relief or claims or disputes arising from a violation or alleged
violation by the Executive of the provisions of Article VI shall be settled
exclusively by final and binding arbitration in Denver, Colorado in accordance
with the Employment Arbitration Rules of the American Arbitration Association
(the “AAA”), and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction. The arbitrator


18

--------------------------------------------------------------------------------

Exhibit 10.1


shall be selected by mutual agreement of the parties, if possible. If the
parties fail to reach agreement upon appointment of an arbitrator within thirty
(30) days following receipt by one party of the other party’s notice of desire
to arbitrate, the arbitrator shall be selected from a panel or panels of persons
submitted by the AAA. The selection process shall be that which is set forth in
the AAA Employment Arbitration Rules then prevailing. The costs of the
arbitrator shall be borne by both parties equally; provided that each party will
pay its own attorneys’ fees. Either party may appeal the arbitration award and
judgment thereon and, in actions seeking to vacate an award, the standard of
review to be applied to the arbitrator’s findings of fact and conclusions of law
will be the same as that applied by an appellate court reviewing a decision of a
trial court sitting without a jury. This agreement to arbitrate shall not
preclude the parties from engaging in voluntary, non-binding settlement efforts
including mediation.
Section 8.7    Entire Agreement. This Agreement (together with the Grant Award
Agreements with respect to equity awards and the Secondment Agreement) contains
the entire understanding of the Parties relating to the subject matter of this
Agreement and supersedes all other prior written or oral agreements,
understandings or arrangements regarding the subject matter hereof. The Parties
each acknowledge that, in entering into this Agreement, such Party does not rely
on any statements or representations not contained in this Agreement or the
Secondment Agreement or in the Grant Award Agreements.
Section 8.8    Severability. Any term or provision of this Agreement which is
determined to be invalid or unenforceable by any court of competent jurisdiction
in any jurisdiction shall, as to such jurisdiction, be ineffective to the extent
of such invalidity or unenforceability without rendering invalid or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity or enforceability of any of the terms or provisions of this
Agreement in any other jurisdiction and such invalid or unenforceable provision
shall be modified by such court so that it is enforceable to the extent
permitted by applicable law.
Section 8.9    Notices. Except as otherwise specifically provided in this
Agreement, all notices and other communications required or permitted to be
given under this Agreement shall be in writing and delivery thereof shall be
deemed to have been made (i) three (3) business days following the date when
such notice shall have been deposited in first class mail, postage prepaid,
return receipt requested, or any comparable or superior postal or air courier
service then in effect, or (ii) on the date transmitted by hand delivery to the
Party entitled to receive the same, at the address indicated below or at such
other address as such Party shall have specified by written notice to the other
Parties given in accordance with this Section 8.9:
If to the Company:
Liberty Global, Inc.
Attn: General Counsel
1550 Wewatta Street, Suite 1000
Denver, CO 80202
Tel: 303-220-6600
If to the Executive:    At the address then on file with the Company.


19

--------------------------------------------------------------------------------

Exhibit 10.1


Section 8.10    No Third Party Beneficiaries. Except as provided in Section
5.1(c) in the event of the Executive’s death or Disability, this Agreement does
not create, and shall not be construed as creating, any rights enforceable by
any person not a party to this Agreement.
Section 8.11    Survival. The covenants, agreements, representations and
warranties contained in this Agreement shall survive the termination of the
employment period and the Executive’s termination of employment with the Company
for any reason.
[Remainder of page blank; Signature page follows]

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
Parties as of the first date written above, but effective as of the Effective
Date.
LIBERTY GLOBAL, INC.




By:    
Bryan H. Hall
Executive Vice President    






EXECUTIVE




    
Enrique Rodriguez
























































[Signature Page to Employment Agreement]





EXHIBIT A
WAIVER AND RELEASE AGREEMENT
I, [NAME], do freely and voluntarily enter into this WAIVER AND RELEASE
AGREEMENT (this “Agreement”), intending to be legally bound, according to the
terms set forth below. I acknowledge that my employment with any and all of
[__________________] (collectively, the “Company”), and their affiliates
(together with the Company, the “Employer”) has been terminated as of
____________________ (the “Termination Date”).
I acknowledge that my Employer has agreed to provide me certain benefits (the
“Benefits”) pursuant to Section (__) of that certain Employment Agreement
between _________, and me effective as of ________ (the “Employment Agreement”).
Such Benefits shall be provided in accordance with the terms and conditions of
the Employment Agreement.
I understand that the Company will not deduct from the Benefits any employee
contributions to the [Liberty Global 401(k) Savings and Stock Ownership Plan]
(the “Plan”).
For this valuable consideration, I hereby agree and state as follows:    
1.
I, individually and on behalf of my successors, heirs and assigns, release,
waive and discharge Employer, and any of its parents, subsidiaries, or otherwise
affiliated corporations, partnerships or business enterprises, and their
respective present and former directors, officers, shareholders, employees, and
assigns (hereinafter, “Released Parties”), from any and all causes of action,
claims, charges, demands, losses, damages, costs, attorneys’ fees and
liabilities of any kind that I may have or claim to have relating to my
employment relationship with the Employer, including my service as a director of
the Company, or the termination thereof, relating to or arising out of any act
of commission or omission from the beginning of time through the date of my
execution of this Agreement; provided, however, nothing contained herein shall
release any claim I may have: (i) for indemnification under Employer’s
constituent documents or any other agreement that I have with any of the
Released Parties; (ii) for unemployment compensation benefits; (iii) to enforce
the obligations of Employer set forth in the Employment Agreement; (iv) to
vested amounts held in my name in accordance with the conditions and terms of
any plan, program or arrangement sponsored or maintained by any of the Released
Parties, including, without limitation the Plan and any nonqualified deferred
compensation plan; (v) to outstanding equity awards granted to me (collectively,
the “Grants”), which shall be subject to the terms and conditions of the
applicable incentive plan and the agreement evidencing the respective Grant, as
modified by the Employment Agreement; (vi) to benefits under any employee
benefit plan maintained or sponsored by any of the Released Parties, including
health care continuation under COBRA; or (vii) to rights as a shareholder of the
Company.

2.
This release includes, but is not limited to, the following claims, and shall
apply to claims made in the United States, the United Kingdom, and/or any
country or territory where such a claim can be made:

a.
Claims under federal, state, local or foreign laws prohibiting age, sex, race,
national origin, disability, religion, sexual orientation, marital status,
retaliation, or any other form of discrimination, or mistreatment, such as, but
not limited to, the Age Discrimination in Employment Act, (29 U.S.C. §621 et
seq), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
42 U.S.C. §1981, §1985, §1986, the Americans with Disabilities Act, and the
National Labor Relations Act, as amended, 29 U.S.C. §151, et seq;

b.
Intentional or negligent infliction of emotional distress, defamation, invasion
of privacy, and other tort claims;

c.
Breach of express or implied contract claims;

d.
Promissory estoppel claims;

e.
Retaliatory discharge claims;

f.
Wrongful discharge claims;

g.
Breach of any express or implied covenant of good faith and fair dealing;

h.
Constructive discharge;

i.
Claims arising out of or related to any applicable federal, state or foreign
constitutions;

j.
Claims for compensation, including without limitation, any wages, bonus
payments, on call pay, overtime pay, commissions, and any other claim pertaining
to local, state, federal or foreign wage and hour or other compensation laws,
such as, but not limited to, the Worker Adjustment and Retraining Notification
Act, 29 U.S.C. §2101, et seq, and the Fair Labor Standards Act, as amended, 29
U.S.C. §201, et seq.;

k.
Fraud, misrepresentation, and/or fraudulent inducement;

l.
Claims made under or pursuant to any severance plan or program maintained by any
of the Released Parties;

m.
Claims of breach of any data privacy or similar laws in connection with the
handling or investigation of any whistleblower complaints or any other
investigation by Employer or its representatives; and

n.
Other legal and equitable claims regarding my employment or the termination of
my employment, other than as set forth herein.

3.
I hereby warrant and represent that I have not filed or caused to be filed any
charge or claim against any Released Party with any administrative agency, court
of law or other tribunal. I agree that I am not entitled to any remedy or relief
if I were to pursue any such claim, complaint or charge.

4.
I hereby acknowledge that I am age forty (40) or older.

5.
BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT EMPLOYER HAS ADVISED ME TO DISCUSS
THIS WAIVER AND RELEASE AGREEMENT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT. I acknowledge and agree that the Released Parties are not responsible
for any of my costs, expenses, and attorney’s fees, if any, incurred in
connection with any claim or the review and signing of this Agreement.

6.
I acknowledge and state that I have been given a period of at least twenty‑one
(21) days in which to consider the terms of this Agreement.

7.
I understand that I have the right to revoke this Agreement at any time within
seven (7) days after signing it, by providing written notice to the Company,
Attn. General Counsel at 1550 Wewatta Street, Denver, CO 80202, and this
Agreement is not effective or enforceable until the seven (7) day revocation
period has expired. In the event I revoke this Agreement, the Company shall have
no obligation to provide me the Benefits. I understand that failure to revoke my
acceptance of this Agreement will result in this Agreement being permanent and
irrevocable.

8.
I agree that this Agreement is a compromise of claims and charges and/or
potential claims and charges which are or may be in dispute, and that this
Agreement does not constitute an admission of liability or an admission against
interest of any Released Party.

9.
Nothing herein prohibits or prevents me from filing a charge with or
participating, testifying or assisting in any investigation, hearing,
whistleblower action or other proceeding before any federal, state or local
government agency, nor does anything herein preclude, prohibit or otherwise
limit, in any way, my rights and abilities to contact, communicate with, report
matters to or otherwise participate in any whistleblower program administered by
any such agencies. Pursuant to the Defend Trade Secrets Act of 2016, I
understand that I shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of any confidential
information of the Company that (i) is made (A) in confidence to a federal,
state or local government official, either directly or indirectly, or to an
attorney and (B) solely for the purpose of reporting or investigating a
suspected violation of law or (ii) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.

10.
This Agreement is made and is effective as of the date first written below.

11.
This Agreement becomes null and void and has no further force or effect if
Employer does not receive the executed Agreement by 5:00 p.m., Mountain Time,
__________, 20___.

IN WITNESS WHEREOF, I have placed my signature this ____ day of _________,
20___.
EXECUTIVE:


    

[NAME]


20